Exhibit 4.1 [FACE OF CERTIFICATE] INCORPORATED UNDER THE LAWS OF THE STATE OF ISRAEL NUMBER SHARES MAPI – PHARMA LTD. Fully Paid Non Assessable No Par Value ORDINARY SHARES CUSIP No. M68008 115 THIS CERTIFIES THAT IS THE RECORD HOLDER OF Ordinary Shares of Mapi – Pharma Ltd. transferable on the books of the Corporation by the holder in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. WITNESS the facsimile seal of the Corporation and the facsimile signature of its duly authorized officers. Dated: COUNTERSIGNED AND REGISTERED ACTION STOCK TRANSFER CORP 2469 E. Ft Union Blvd., #214, Salt Lake City, UT 84121 By: TRANSFER AGENT – AUTHORIZED SIGNATURE /s/ Ehud Marom /s/ Roy Cohen Chief Executive Officer Chief Financial Officer [Mapi - Pharma Ltd. Seal] [REVERSE CERTIFICATE] The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common UNIF GIFT MIN ACT - Custodian TEN ENT - as tenants by the entireties (Cust)(Minor) JT TEN - as joint tenants with right of survivorship and not as tenants in common under Uniform Gifts to Minors Act (State) UNIF TRF MIN ACT - Custodian (until age ) (Cust) under Uniform Gifts to Minors (Minor) To Minors Act (State) Additional abbreviations may also be used though not in the above list. FOR VALUE RECEIVED, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE: (PLEASE PRINT OR TYPE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE, OF ASSIGNEE) shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint , Attorney to transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. Dated x x NOTICE: THE SIGNATURE(S) TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER.
